DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of remarks/amendments dated April 25, 2022 in which, the applicants amended claims 1, 2, 12, 16, 18 and 20, and cancelled claim 5.
This Corrected Notice of Allowance is issued to correct the claim listing in the Notice of Allowance (NOA) dated May 10, 2022. In particular, in the NOA dated May 10, 2022 listed claim 17 as allowed, however, claim 17 was cancelled in claims dated April 45, 2022.

Allowable Subject Matter
Claims 1-4, 6-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-4, 6-16 and 18-20, the reasons for allowance are as stated by the applicants on pages 8-10 of the remarks dated April 25, 2022. In particular, the applied art does not teach or suggest “determining one or more identical and/or similar structures at a same position in the different image data and then removing the at least one partial structure of the sample based on the same position of the one or more identical and/or similar structures.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665